[Cite as In re T.C., 2015-Ohio-3665.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re T.C., T.J.                                 Court of Appeals No. L-15-1106

                                                 Trial Court No. JC 14241185


                                                 DECISION AND JUDGMENT

                                                 Decided: September 10, 2015


                                         *****
        Adam H. Houser, for appellant.

        Jill E. Wolff, for appellee.
                                         *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Lucas County Court of Common

Pleas, Juvenile Division, that terminated the parental rights of appellant mother, L.C., and

granted permanent custody of her child T.C., a.k.a. T.J., to appellee Lucas County

Children Services (“agency” or “LCCS” ). For the reasons that follow, the judgment of

the trial court is affirmed.
       {¶ 2} The record reflects that T.C., biological child of appellant, was born in June

2014. T.C.’s birth came approximately one month after appellant lost permanent custody

of her six older children. The trial court’s decision in that matter was affirmed by this

court on December 19, 2014. See In re T.B., 6th Dist. Lucas No. L-14-1122, 2014-Ohio-

5589. On June 23, 2014, LCCS filed a complaint in dependency and motion for shelter

care hearing regarding T.C. A shelter care hearing was held on that date and the child

was placed in the interim temporary custody of the agency. Attorneys were appointed to

represent the parents and a guardian ad litem was appointed to represent the child.

Father, whose parental rights were terminated as well, has not appealed. Accordingly,

matters of record and evidence introduced at the hearings are discussed herein primarily

as they relate to mother.

       {¶ 3} Concerns at the time the complaint was filed included mother’s mental

health, housing, prior abuse of T.C.’s siblings, the fact that mother had just recently lost

permanent custody of T.C.’s siblings, father’s mental health and domestic violence

issues, and parenting skills for both parents.

       {¶ 4} LCCS did not file an original permanent custody action at the time of T.C.’s

birth because a new father was involved and the agency wanted to work with him and

offer services. However, the father subsequently indicated he was not interested in

services or reunifying with T.C.

       {¶ 5} On October 20, 2014, T.C. was adjudicated a dependent child and temporary

custody was awarded to LCCS. On November 19, 2014, the agency filed a motion for



2.
permanent custody of T.C. The matter came on for hearing on February 24 and 27, 2015.

Witnesses included LCCS case supervisor Holly Mangus; Amy Meyer, the ongoing case

worker; Bobbie Dankoski, the child’s guardian ad litem; mother and father. Mother

testified on her own behalf; father called no witnesses.

       {¶ 6} Case supervisor Mangus testified that this family has a history with the

agency dating back to 2009, when one of mother’s children suffered a significant burn to

her leg as a result of mother leaving a hairdryer underneath a comforter. Mother was

convicted of child endangerment and was offered case plan services. The agency became

involved again in 2011 when the children were left home alone and one suffered a

subdural hematoma; neglect was substantiated at that time and case plan services were

again offered. After that date, the agency received several referrals regarding mother’s

children missing excessive amounts of school, the children being unattended when

getting of the bus after school, and the children going to school dirty and unkempt. In

March 2013, the case was opened yet again based on issues of neglect as well as physical

and sexual abuse.

       {¶ 7} The case plan developed for mother in 2013 was still in effect at the time of

the permanent custody hearing in this matter. Mangus testified the plan called for mother

to complete a non-offending parenting program and a traditional parenting program, to

obtain a mental health assessment and a psychological evaluation, and to obtain and

maintain safe and stable housing. Mangus stated that the only service mother completed

was the non-offending parenting class. As for the psychological evaluation, Mangus



3.
stated that an assessment was set up at Harbor but that mother failed to attend. Mangus

arranged for an assessment at Unison but mother failed to make the necessary contact and

the case was closed due to non-compliance.

       {¶ 8} At the time of the final hearing, the most recent information from the

caseworker as to mother’s housing situation indicated she was living in a house that

would not be appropriate for T.C. Mangus stated that mother would not permit the

caseworker to visit that residence.

       {¶ 9} Mangus testified she had talked with mother regarding mother’s role in the

abuse and neglect of the six older children and said mother indicated numerous times she

was not responsible for the sexual abuse because she was not the perpetrator. Mangus

expressed serious concerns about mother’s failure to protect her children from harm.

Based on mother’s failure to protect her six older children and provide even the most

basic care for them, Mangus stated she believed it to be in T.C.’s best interest to be in the

permanent custody of LCCS.

       {¶ 10} Mother was then called as a witness for LCCS. As to the 2013 case

involving the six older children, mother admitted she “didn’t act properly” when she

knew their father was physically and sexually abusing them. She also admitted

occasionally calling their father to “whip the children.” Mother knew that her case plan

called for a psychological evaluation but did not believe she was supposed to be attending

counseling. She admitted not going regularly to counseling at Harbor and that her case

there was eventually closed. She then went to Unison for an intake evaluation in October



4.
2013 and was diagnosed with adjustment disorder and minor depressive disorder;

counseling was again recommended. Mother did not attend and that case was closed.

Mother was not concerned that she had not yet had the psychological evaluation required

by her case plan since 2013. Mother testified she was living with her sister when T.C.

was born but due to a falling out moved into Sparrow’s Nest. When she eventually left

Sparrow’s Nest after a month or so, she did not inform the agency “for a little while.” At

the time of the hearing, mother was living in a “communal house.” She did not know

who the landlord was and stated a friend was paying her rent. She thought the “friend”

would be appropriate for T.C. but was not sure, and did not know whether that individual

had a criminal background or history with LCCS. Mother admitted the house was not

appropriate for T.C. but denied telling her caseworker not to come to the house to meet

with her. Mother also admitted that her visitation with T.C. was not consistent and said

she had missed at least one visit each month since the child was born.

       {¶ 11} Amy Meyer, mother’s ongoing agency caseworker, testified as to her

contact with the family since July 2014, the month following T.C.’s birth and reviewed

mother’s case plan. Meyer testified mother had not asked her to come to mother’s

current residence for a home visit and said her monthly visits with mother had been

taking place at the agency’s office at mother’s request. At the time of the final hearing,

Meyer was concerned that she had not been able to verify whether mother’s housing was

suitable for T.C. Meyer reviewed mother’s history at Harbor and Unison, detailing




5.
mother’s termination by Harbor and subsequent contact with Unison. While mother went

to intake at Unison, she did not follow through with counseling and the case was closed.

       {¶ 12} Meyer expressed concern regarding mother’s failure to show insight as to

her role in the removal of her six older children and mother’s failure to visit consistently

with T.C. Mother claimed she missed visits because she did not have transportation, but

Meyer testified that the agency provided bus passes for that purpose. Meyer was not able

to refer mother to a parenting program because mother had not yet completed the mental

health portion of her psychological evaluation. The caseworker was also concerned that

mother had not attended any of the 90-day case reviews at the agency because it indicated

mother was not participating fully in the case.

       {¶ 13} Meyer stated that T.C. was currently in a foster home where he was doing

very well. She described the child as bonding with the other children, happy and smiling,

and said he had everything he needed. Meyer testified as to her opinion that it is in

T.C.’s best interest to be in the permanent custody of LCCS.

       {¶ 14} Mother was called to testify again by her counsel. She stated she has

changed in that she is no longer angry with her sister for taking her six children to LCCS

after they disclosed the abuse and that she is working through counseling to make sure

her children are not abused again. Mother stated she has learned from her mistake and

still believes her six older children should be returned to her custody because she loves

them. She recognized that her housing situation was an obstacle to regaining custody of

T.C. Mother admitted she had not been going to counseling regularly, although she had



6.
gone to “more than eight” and had not started at Unison as planned.      She admitted that

on the day before the final hearing she filled out paperwork for her cousin to request

custody of T.C. even though she previously had expressed concern over T.C. living with

her cousin and several other family members.

        {¶ 15} T.C.’s guardian ad litem, Bobbie Dankoski, testified she was appointed the

child’s guardian in July 2014. Dankoski stated she believed it would be in T.C.’s best

interest for LCCS to take permanent custody. She commented that mother had not

completed any of her case plan services other than parenting and that housing was a

serious concern. She noted that T.C. is with two of his siblings and seems to be doing

well.

        {¶ 16} On April 2, 2015, the trial court filed a detailed judgment entry in which it

granted LCCS’s motion for permanent custody, finding pursuant to R.C. 2151.353(A)(4)

and R.C. 2151.414(E)(1), (2), (4), (10), (11) and (16), and by clear and convincing

evidence, that T.C. could not and should not be placed with either parent within a

reasonable time and that pursuant R.C. 2151.414(D) an award of permanent custody to

LCCS was in the child’s best interest. It is from that judgment that mother appeals.

        {¶ 17} Mother sets forth the following assignments of error:

               1. The Appellant received ineffective assistance of counsel at the

        trial level as trial counsel failed to object to the guardian ad litem being

        allowed to testify and her report being submitted as part of the record.




7.
              2. The trial court abused its discretion by allowing the guardian ad

       litem to testify and for her report to be submitted as she failed to comply

       with Rule 48 of the Ohio Rules of Superintendence.

              3.   The trial court decision was against the manifest weight of

       evidence as Lucas County Children Services did not make reasonable

       efforts and diligent efforts to reunify the family.

       {¶ 18} Appellant’s first and second assignments of error will be addressed

together. In support of these two assignments, appellant argues that trial counsel was

ineffective for failing to object to the guardian ad litem’s testimony and to the admission

of her report, and that the trial court erred by allowing the guardian’s testimony.

       {¶ 19} It is well-established that claims of ineffective assistance of counsel are

reviewed under the standard set forth in Strickland v. Washington, 466 U.S. 668, 104
S. Ct. 2052, 80 L. Ed. 674 (1984). In order to prove ineffective assistance of counsel,

appellant must demonstrate both that the performance of trial counsel was defective and

that, but for that defect, the outcome would have been different. Id. at 687. In Ohio, a

licensed attorney is presumed competent. Vaughn v. Maxwell, 2 Ohio St. 2d 299, 209
N.E.2d 164 (1965).

       {¶ 20} Appellate courts will not reverse trial court decisions to admit a guardian

ad litem’s testimony and recommendation unless the trial court abused its discretion.

Corey v. Corey, 2d Dist. Greene No. 2013-CA-73, 2014-Ohio-3258. An abuse of

discretion connotes more than an error of law or judgment; instead, it implies that a trial



8.
court’s decision was unreasonable, arbitrary or unconscionable. Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 21} The purpose of appointing a guardian ad litem in a parental rights

allocation proceeding is “to provide the court with relevant information and an informed

recommendation regarding the child’s best interest.” Sup.R. 48(D). Rules of

superintendence are not, however, “the equivalent of rules of procedure and have no

force equivalent to a statute.” State v. Gettys, 49 Ohio App. 2d 241, 243, 360 N.E.2d 735

(3rd Dist.1976). They are “internal housekeeping rules which are of concern to the

judges of the several courts but create no rights in individual[s].” Id.

       {¶ 22} This court has interpreted Sup.R. 48(D) as a general guideline for the

conduct of courts. See In re E.S., 6th Dist. Ottawa No. OT-14-008, 2014-Ohio-3067, ¶

64 (concluding that the trial court did not abuse its discretion by admitting the guardian

ad litem’s testimony and report even though appellant complained that the guardian failed

to comply with Sup.R. 48(D)).

       {¶ 23} In this case, we do not believe the trial court abused its discretion by

considering the guardian ad litem’s testimony and recommendation. The guardian

testified at length as to the extent of her investigation and provided reasons for

recommending permanent custody to the agency and her testimony was subject to cross-

examination by all parties. Further, the trial court, as trier of fact, is permitted to assign

weight to the guardian ad litem’s testimony and recommendation and to consider it in the




9.
context of all the evidence before the court. See, e.g., In re M.Z., 9th Dist. Lorain No.

11CA010104, 2012-Ohio-3194.

       {¶ 24} Based on the foregoing and our review of the record, we find that the trial

court did not abuse its discretion by allowing the guardian’s testimony and the admission

of her recommendation. Therefore, finding no error by the trial court as to this issue, we

cannot find that trial counsel was ineffective for failing to object. Accordingly,

appellant’s first and second assignments of error are not well-taken.

       {¶ 25} In her third assignment of error, appellant asserts that the trial court’s

decision was against the weight of the evidence because appellee did not make

reasonable efforts to reunify the family.

       {¶ 26} With respect to the agency’s efforts to prevent the continued removal of

T.C., the issue is not whether the agency could have done more, as appellant argues, but

whether it did enough to satisfy the reasonableness standard. A reasonable effort is an

“honest, purposeful effort, free of malice and the design to defraud or to seek an

unconscionable advantage.” In re Weaver, 79 Ohio App. 3d 59, 63, 606 N.E.2d 1011

(12th Dist.1992).

       {¶ 27} In this case, however, a determination by the trial court as to reasonable

efforts was not required pursuant to R.C. 2151.419(A)(2)(e), which provides that

reasonable efforts are not necessary if the parent from whom the child was removed has

had his or her parental rights involuntarily terminated with respect to a sibling of the




10.
child. It is undisputed that appellant previously had her parental rights involuntarily

terminated with respect to six other children.

       {¶ 28} Having made the foregoing determination, however, it should be noted that

the record does in fact contain evidence that LCCS put forth diligent efforts since 2013

and earlier with respect to assisting mother. Mother had a long history with LCCS and

had services offered as far back as 2009 with regard to T.C.’s six older siblings. The

agency developed an extensive case plan with regard to T.C. which addressed the issues

of mother’s mental health assessment and treatment, parenting classes, case management

assistance, urine screens and visitation with T.C. Mother was not cooperative with her

counseling and her attendance was sporadic at best. Her cases at Harbor and Unison

were closed twice due to non-attendance. The agency caseworker met with mother

repeatedly at the agency’s office when mother indicated she did not want the caseworker

to come to her home, which mother admitted was not suitable for T.C. Mother failed to

leave a urine screen as requested by the agency on two occasions and finally left one on

the third request.

       {¶ 29} Upon consideration of the record, we find that LCCS put forth reasonable

efforts to reunify appellant with her child and that the trial court’s decision granting

permanent custody of T.C. to the agency was supported by clear and convincing

evidence.

       {¶ 30} Accordingly, appellant’s third assignment of error is not well-taken.




11.
       {¶ 31} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Costs of this appeal are assessed to

appellant pursuant to App.R. 24.



                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




12.